People v Iqbal (2017 NY Slip Op 00662)





People v Iqbal


2017 NY Slip Op 00662


Decided on February 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2014-01507
 (Ind. No. 2963/10)

[*1]The People of the State of New York, respondent, 
vMuhammad Iqbal, appellant.


Lynn W. L. Fahey, New York, NY (Mark W. Vorkink of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Roni C. Piplani of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lasak, J.), rendered February 11, 2014, convicting him of murder in the second degree, criminal tampering with physical evidence (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that he was denied his constitutional rights to a fair trial and to present a defense by the Supreme Court's preclusion of expert testimony on the issue of false confessions is unpreserved for appellate review (see CPL 470.05[2]; People v Lane, 7 NY3d 888, 889). In any event, the defendant's constitutional rights were not violated. Moreover, to the extent the defendant claims evidentiary error, the contention is without merit, as the court providently exercised its discretion in precluding the proposed testimony because it was not relevant to the specific circumstances of this case (see People v Bedessie, 19 NY3d 147, 161; People v Kaye, 137 AD3d 938; People v Joubert, 125 AD3d 686; People v Rosario, 100 AD3d 660).
The defendant's contention that he was denied the right to present a defense by the Supreme Court's denial of his request to charge the affirmative defense of extreme emotional disturbance is unpreserved for appellate review (see CPL 470.05[2]; People v Lane, 7 NY3d at 889). In any event, the court properly declined to charge the jury with the affirmative defense of extreme emotional disturbance. Viewing the evidence in the light most favorable to the defendant, there was insufficient evidence for the jury to find by a preponderance of the evidence that, at the time of the subject strangulation, the defendant suffered from a mental infirmity typically manifested by a loss of self-control (see Penal Law §§ 125.25[1][a]; 125.20[2]; People v Roche, 98 NY2d 70, 76-77; People v White, 79 NY2d 900, 904; People v Walker, 64 NY2d 741, 743).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
CHAMBERS, J.P., AUSTIN, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court